Case 18-42594     Doc 83     Filed 04/16/21 Entered 04/16/21 14:21:12          Main Document
                                          Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
         In re Michael Phillips &      )
               Jennifer Phillips       )          Case No. 18-42594-399
                                       )          Chapter 13
                      Debtor.          )
                                       )

                  WITHDRAWAL OF OBJECTION TO CLAIM (Doc. #79)

        COMES NOW, Debtors, through the undersigned counsel, and withdraws Debtors’

Objection to Claim (Doc. #79).

                                                                        Respectfully submitted,

                                                                      /s/ Maxwell J. Groswald
                                                               Maxwell J. Groswald #65938MO
                                                                           Groswald Law, LLC
                                                                              P.O. Box 179343
                                                                          St. Louis, MO 63117
                                                                        Phone: (314) 736-1275
                                                                           Fax: (314) 442-4116
                                                                      maxwell@groswald.com




                                 CERTIFICATE OF SERVICE

   I.      I certify that a true and correct copy of the foregoing document was filed
           electronically on April 16, 2021, with the United States Bankruptcy Court, and has
           been served on the parties in interest via e-mail by the Court’s CM/ECF System as
           listed on the Court’s Electronic Mail Notice List.
Case 18-42594     Doc 83    Filed 04/16/21 Entered 04/16/21 14:21:12             Main Document
                                         Pg 2 of 2


   II.    I certify that a true and correct copy of the foregoing document was filed
          electronically with the United States Bankruptcy Court, and has been served by
          Regular United States Mail Service, first class, postage fully pre-paid, addressed to
          the parties listed below on April 16, 2021.

          Wells Fargo
          P.O. Box 17900
          Denver, CO 80217-0900

          Wells Fargo
          P.O. Box 17657
          Irvine, CA 92623-9657

          Wells Fargo
          P.O. Box 130000
          Raleigh, NC 27605-100


   III.   I certify that a true and correct copy of the foregoing document was filed
          electronically with the United States Bankruptcy Court, and has been served by
          certified mail, addressed to the parties listed below on April 16, 2021.

          Wells Fargo Corporate
          ATTN: President/CEO
          420 Montgomery Street
          San Francisco, CA 94104




                                                                         /s/ Maxwell J. Groswald
